Case 3:20-cv-04123-JSC Document 1-1 Filed 06/22/20 Page 1of8

EXHIBIT 1

\
Case 3:20-cv-04123-JSC Document 1-1 Filed 06/22/20 Page 2 of 8

BEFORE THE
OFFICE OF ADMINISTRATIVE HEARINGS
STATE OF CALIFORNIA

IN THE MATTER OF:
PARENT ON BEHALF OF STUDENT,

ANTIOCH UNIFIED SCHOOL DISTRICT.
OAH CASE NUMBER 2020020567

ORDER GRANTING MOTION TO DISMISS

MARCH 12, 2020

On February 13, 2020, Student filed a Request for Due Process Hearing,
complaint, with the Office of Administrative Hearings, naming Antioch Unified School

District. The Office of Administrative Hearings shall be referred to as OAH.

On February 24, 2020, Antioch filed a Motion to Dismiss, alleging that Antioch is
not the local educational agency responsible for providing Student a free appropriate
public education. Additionally, Antioch alleged that Student raised claims outside of the
jurisdiction of OAH. On February 27, 2020, Student filed an opposition. On February 28,
2020, Antioch filed a reply to Student's opposition.

The Individuals with Disabilities Education Act is referred to as the IDEA. A local

educational agency is referred to as an LEA. A special education local plan area is
Case 3:20-cv-04123-JSC Document 1-1 Filed 06/22/20 Page 3 of 8

referred to as a SELPA. An Individualized Education Program is referred to as an IEP. A

free appropriate public education is referred to as FAPE.

APPLICABLE LAW

Under the IDEA, a local education agency, known as a LEA, is charged with
“providing for the education of children with disabilities within its jurisdiction.” (20
U.S.C. § 1413(a)(1).) “Local educational agency” means a school district, a county office
of education, a nonprofit charter school participating as a member of a special

education local plan area, or a special education local plan area. (Ed. Code, § 56026.3.)

Special education due process hearing procedures extend to the parent or
guardian, to the student in certain circumstances, and to “the public agency involved in

any decisions regarding a pupil.” (Ed. Code, § 56501, subd. (a).)

California law determines which LEA is responsible for the provision of FAPE and
preparation of an IEP. (BH. v. Manhattan Beach Unified Sch. Dist. (2019) 35 Cal.App.5th
963, 570-572.) The determination of the responsible LEA is usually a function of the
parent's residency. (a1, citing Ed. Code, §§ 48200 and 56208; Katz v. Los Gatos-Saratoga
Joint Union High Sch. Dist. (2004) 117 Cal.App.4th 47, 54, 11 Cal.Rptr.3d 546.) However,
there are exceptions. (BH, supra, 35 Cal.App.5th 563, 570-572.) One such exception

applies when a student enrolls in a California charter school.

All California charter schools are responsible for complying with the IDEA. (Ed.
Code, &§ 47641 and 47646; 34 C.F.R § 300.209(a).) California charter schools have two
options with respect to special education. A charter school may be designated its own
local education agency and join a, Special Education Local Plan Area, known as a SELPA,
or a charter school may be designated a school within the LEA which authorized the
charter. (Ed. Code, 8§ 47641 and 47646.) When a charter school is designated as its
2
Case 3:20-cv-04123-JSC Document 1-1 Filed 06/22/20 Page 4 of 8

own independent LEA member of a SELPA for special education purposes, the charter
school is solely responsible for implementing all state and federal special education
requirement and for complying with all applicable laws and regulations pertaining to
students with disabilities. (Ed. Code, § 47641; 34 C.F.R § 300.209(c); See also California
Department of Education, Official Letter, December 27, 2017.) When a charter school is
a school of an LEA, the authorizing LEA is responsible for ensuring that children with
disabilities in the charter school are provided a FAPE in a manner consistent with the
requirements of IDEA and conforms to California statutes and regulations. (Ed. Code,

§ 47646; 34 C.F.R § 300.209(b).)

Under California law, when a student enrolls in a charter school, the local
educational agency charged with the responsibility to provide that student a FAPE shifts.
(See Ed. Code, 8§ 47641 and 47646; 34 C.F.R § 300.209(a).) The general rule that the
district of residency is responsible for FAPE gives way to the Education Code provision

explicitly placing such responsibility on the charter school or its authorizing LEA.

The purpose of the IDEA is to “ensure that all children with disabilities have
available to them a free appropriate public education”, and to protect the rights of those
children and their parents. (20 U.S.C. § 1400(d)(1)(A), (B), and (C); see also Ed. Code,

§ 56000.) A party has the right to present a complaint “with respect to any matter
relating to the identification, evaluation, or educational placement of the child, or the
provision of a free appropriate public education to such child.” (20 U.S.C. § 1415(b)(6);
Ed. Code, § 56501, subd. (a) [party has a right to present a complaint regarding matters
involving proposal or refusal to initiate or change the identification, assessment, or
educational placement of a child; the provision of a FAPE to a child; the refusal of a
parent or guardian to consent to an assessment of a child; or a disagreement between a

parent or guardian and the public education agency as to the availability of a program
Case 3:20-cv-04123-JSC Document 1-1 Filed 06/22/20 Page 5of8

appropriate for a child, including the question of financial responsibility].) The
Jurisdiction of OAH is limited to these matters. (Wyner v. Manhattan Beach Unified Sch.
Dist. (9th Cir. 2000) 223 F.3d 1026, 1028-1029.)

OAH does not have jurisdiction to entertain claims based on Section 504 of the
Rehabilitation Act of 1973 (Section 504) (29 U.S.C. § 701 et seq.), the Americans with
Disability Act (ADA) (Title 42 U.S.C. §§ 1201, et seq.) or the Unruh Civil Rights Act (Civ.
Code, § 51).

DISCUSSION

In the present matter, both parties agree that Student has been enrolled in
California Virtual Charter School, known as CAVA, a California charter school, for the
entire time period at issue. Student resides within the jurisdictional boundaries of
Antioch. As alleged in Student's complaint, Parents placed Student in CAVA on
February 12, 2018, because they disagreed with Antioch’s offer of placement for a 45-
day period in which Student was to attend an interim alternative educational placement,
referred to as an IAES. Antioch did not place Student at CAVA. Antioch is not the
authorizing LEA for CAVA. After the 45 days in which the IAES was to occur, Parents
contacted Antioch to request an IEP placement. Student remained enrolled in CAVA.

CAVA is providing Student with an IEP.

Antioch refused to offer Student an IEP until the Student enrolled in the district.
Student refused to enroll in Antioch until he knew what the district would offer. This
stalemate led to the current request for due process, and motion to dismiss brought by

Antioch.

In his complaint, Student raises five issues.
Case 3:20-cv-04123-JSC Document 1-1 Filed 06/22/20 Page 6 of 8

Issue One: Whether Antioch, as the district of residence for Student, was required
to convene an IEP team meeting and to make an offer of free appropriate public
education to him and his parents from February 2018 forward, for the 2018-19 school

year, and for the 2019-20 school year.

Issue Two: Whether Antioch should have given simple information to Student's

parents regarding his proposed placement in April 2018.

Issue Three: Whether Antioch denied parents meaningful participation in the IEP
process when it failed to hold an IEP and identify and offer FAPE to Student from

February 2018 forward.

Issue Four. Whether Antioch timely responded to the parents’ request on several
occasions from March 2018 forward, for Antioch to hold an IEP team meeting to discuss
Student's needs, goals, services, and placement and whether any delay denied the

parents meaningful participation in Student's IEP process.

Issue five: Whether Antioch has denied Student's and his parents’ rights under
Section 504, ADA, and State civil rights law.

Antioch is not a proper party to this action as it is not the LEA responsible for
providing Student a FAPE so long as Student is enrolled in CAVA. CAVA, or its
authorizing LEA, is responsible for providing Student with a FAPE so long as Student is

enrolled in the charter school.

In his opposition to Antioch’s motion to dismiss, Student points to legal authority
supporting the idea that a student placed in a private school has the right to an offer of
FAPE from his district of residence. However, California charter schools are not private

schools, they are public schools. The distinction is important. Private schools are not
Case 3:20-cv-04123-JSC Document 1-1 Filed 06/22/20 Page 7 of 8

public agencies and they are not required to offer students a FAPE. Under the law, a
student unilaterally placed in a private school has a right to an offer of FAPE from his
district of residence, but a student unilaterally placed in a charter school does not.
Antioch provided clear legal authority that CAVA, the charter school, or its authorizing

LEA is solely responsible for providing Student a FAPE.

Additionally, OAH does not have jurisdiction over Student's issue five, as the issue

relates to claims under Section 504, the ADA, and State civil rights laws.

ORDER

Antioch’s Motion to Dismiss is granted. The matter is dismissed.

IT IS SO ORDERED.
DocuSigned by:

761F5E42057B4A1...

Cararea Lucier
Administrative Law Judge

Office of Administrative Hearings
Case 3:20-cv-04123-JSC Document 1-1 Filed 06/22/20 Page 8 of 8

DECLARATION OF SERVICE

OAH CASE NUMBER 2020020567

I, Apryl-Lazell Davison, declare as follows: I am over 18 years of age and am not
a party to this action. Iam employed by the Office of Administrative Hearings. My
business address is 2349 Gateway Oaks Drive, Suite 200, Sacramento, CA 95833. On

 

March 12, 2020, I served a copy of the following documents in the action entitled

above:

ORDER GRANTING MOTION TO DISMISS

to each of the persons named below at the addresses listed after each name by the

following methods:

Tania L. Whiteleather
Attorney at Law

tlwhiteleather@gmail.com

Matthew J. Tamel
Dannis Woliver Kelley
mtamel@dwkesq.com, ktrent@dwkesq.com

kcrawford@dwkesg.com
